DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 4, 7, 8, 11-13, 16, 28, 48, 49, 62, 63, 65, 66, 77-79 and 93-100 are pending. Claims 1, 4, 7, 8, 11-13, 16, 28, 48 and 49 are withdrawn. Claims 62, 63, 65, 66, 77-79 and 93-100 are presented for examination.

Response to Amendment
The declaration under 37 CFR 1.132 filed 9/9/2022 is sufficient to overcome the rejection of the claims based upon Schuy. Applicant has provided evidence of unexpected results that overcome the rejections of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 62, 79 and 96 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 79 and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 recites the limitation "the medicinal product".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “wherein the discharge apparatus comprises at least one medicinal product and the at least one medicinal product is a dispersion or solution of at least one pharmaceutical active ingredient”.
Claim 96 recites the limitation "the channels".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been interpreted as “wherein the outlet openings comprise channels and the channels are oriented towards one another at an angle of from 50°-130°.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (WO2005/068399).
	Regarding claim 62, Lamb teaches a microstructured component (abstract) comprising a surface modification obtained by contacting the surface with a modification reagent to make the surface hydrophobic (abstract), wherein the modification reagent comprises a long chain silane (page 14), such as dodecyltrimethoxysilane (page 14). Lamb fails to explicitly teach the concentration of the dodecyltrimethoxysilane. 
	However, Lamb makes clear that the amount of the dodecyltrimethoxysilane is a result-effective variable that will alter the agglomeration and surface roughness and ultimately the hydrophobicity of the surface (page 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Allowable Subject Matter
3.	Claims 63, 65, 66, 93-95 and 97-100 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the microstructured component of claim 63. Lamb and Schuy are the closest prior art of record. Applicant’s evidence of unexpected results has obviated the rejections over Schuy, and Lamb fails to teach their microstructured component for use in a microfluidic system comprising an outer surface, an inlet, an outlet and inner surfaces formed by microstructures. Therefore, claim 63 is allowed. Claims 65, 66, 93-95 and 97-100 depend from claim 63 and are allowable for the same reasons.
4.	Claims 77 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lamb fails to teach or suggest a discharge apparatus comprising the microstructured component.

Conclusion
Claims 1, 4, 7, 8, 11-13, 16, 28, 48, 49, 62, 63, 65, 66, 77-79 and 93-100 are pending. Claims 1, 4, 7, 8, 11-13, 16, 28, 48 and 49 are withdrawn. 
Claims 62, 79 and 96 are rejected.
Claims 77 and 78 are objected to.
Claims 63, 65, 66, 93-95 and 97-100 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 7, 2022Primary Examiner, Art Unit 1717